Citation Nr: 0711801	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder 
and arm disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to July 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

The issue of entitlement to service connection for a right 
shoulder and arm disability is addressed in the remand that 
follows the order section of this decision. 


FINDING OF FACT

A chronic back disorder was not present within one year of 
the veteran's discharge from service, and no current back 
disability is etiologically related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, and the incurrence or aggravation of arthritis of 
the back during such service may not be presumed.  38 
U.S.C.A.   §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in November 2002, prior to its initial adjudication of 
the claim, and by letter mailed in December 2003.  Although 
the veteran was not specifically informed that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Although 
the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for a back disorder, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim is no more than harmless error.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by requesting the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  The NPRC reported that the veteran's service medical 
records were not available due to possible destruction in a 
fire at the NPRC in 1973.  The NPRC instead forwarded morning 
reports.  In the appealed January 2003 rating decision, the 
originating agency notified the veteran that his service 
medical records were not available.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim, but has determined 
that no such examination is required in this case.  In this 
regard, the Board notes that a VA orthopedic examination in 
August 1989 disclosed that the veteran had no back disability 
and there is no later medical evidence of this claimed 
disability.  Therefore, in the Board's opinion, there is no 
reasonable possibility that a VA examination would provide 
evidence to substantiate the veteran's claim.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency issued readjudicated the claim in March 
2004.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran's service medical records are not available, 
despite efforts by the originating agency to obtain them.  
The Board is aware that in such situations it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In a December 2002 statement and the April 2004 substantive 
appeal, the veteran reported that he sustained an injury to 
his back in basic training, for which he was hospitalized 
overnight. 

The morning reports are absent any notation indicating that 
the veteran had a change in status on account of receiving 
medical treatment for an injury during service.  The first 
documented complaints of back problems are noted in the 
report of a VA examination conducted in August 1989, at which 
time the veteran reported that he had experienced low back 
pain since 1983-which is 30 years after his discharge from 
service.  Although the general medical examiner diagnosed 
probable degenerative changes of the lumbosacral spine, an X-
ray study of the lumbosacral spine was negative and the 
orthopedic examiner stated that there was no disorder of the 
veteran's lower back.  

There is no other medical evidence medical evidence of record 
showing that the veteran has a current back disability or 
that the veteran has received treatment for problems 
associated with his back since his discharge from service.  
While the veteran's service medical records are not 
available, the absence of medical records showing treatment 
for a back disorder after service and the negative VA 
examination in August 1989 strongly suggest that any back 
injury the veteran sustained in service was acute and 
transitory and resolved with no residual chronic disability.   

In essence, the evidence of a current back disability, as 
well as the evidence of a nexus between the veteran's claimed 
disability and his military service, is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disability or of a nexus between the claimed 
disability and the veteran's active service since laypersons, 
such as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for a back disability is denied.


REMAND

In a December 2002 statement and the April 2004 substantive 
appeal, the veteran reported that he sustained a wound to his 
right shoulder in basic training, for which he was 
hospitalized.  He maintained that he received five stitches 
in his right shoulder, that he had a residual scar from the 
stitches, and that the scar remained symptomatic.  In light 
of the unavailability of the veteran's service medical 
records and statements from the veteran that he currently has 
a residual scar, which is a symptom capable of lay 
observation not requiring medical expertise, the Board finds 
that he should be afforded an examination and a medical 
opinion should be obtained on the etiology of any right 
shoulder and arm disorder. 

Lastly, while this case is in remand status, the RO or 
Appeals Management Center (AMC) should ensure that all notice 
required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) is provided.  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his claimed right 
shoulder and arm disability.  Based upon 
the examination results and the review of 
the claims folder, the examiner should 
state an opinion with respect to each 
currently present right shoulder and arm 
disability as to whether there is a 50 
percent or better probability that the 
disability is related to his military 
service.  The examiner should accept as 
true that the veteran sustained an injury 
to his right shoulder and arm during 
service.  The rationale for all opinions 
must also be expressed. 

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


